Citation Nr: 1033109	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-15 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen 
the claim of service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1983 until his retirement in February 2003.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in November 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the hearing is 
in the Veteran's file.

The reopened claim of service for a low back disability is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision in March 2003, the RO denied service 
connection for a low back disability; after the Veteran was 
notified of the adverse decision and of his right to appeal, he 
did not appeal and the rating decision became final based on the 
evidence then of record. 

2.  The evidence presented since the rating decision in March 
2003 by the RO relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection.








CONCLUSION OF LAW

1. The rating decision in March 2003 by the RO, denying service 
connection for a low back disability, became final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2. The additional evidence presented since the rating decision by 
the RO in March 2003, denying service connection for a low back 
disability, is new and material, and the claim of service 
connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

In light of the reopening of the previously denied claim of 
service connection for a low back disability, the only issue 
decided, further discussion here of compliance with the VCAA is 
not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence: Legal Standard

The Veteran's claim of service connection for a low back 
disability was previously denied in a rating decision in March 
2003 by the RO because there was no evidence of a current low 
back disability other than pain with no underlying pathology.  
After the Veteran was notified of the adverse decision and of his 
right to appeal, he did not appeal and the rating decision became 
final based on the evidence then of record.    38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.


Although that rating decision became final, it may nevertheless 
be reopened if new and material evidence is presented.  38 
U.S.C.A. § 5108.

As the application to reopen the claim was received in August 
2008, the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim, that is, evidence that the Veteran has a 
current low back disability, which is related to his military 
service.

In determining whether evidence is new and material, the 
credibility of the evidence, although not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Where, as here, a claim of service connection has been previously 
denied, a subsequent claim of service connection for the same 
disability may not be considered on the merits unless new and 
material evidence has been presented.  And whether or not the RO 
reopened a claim is not dispositive, as it is the Board's 
jurisdiction responsibility to consider whether it is proper for 
a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial).




Evidence Previously Considered

The evidence considered at the time of the rating decision in 
March 2003 rating decision consisted of service treatment records 
and the report of a VA examination in February 2003.  

The service treatment records show that in May 1984 the Veteran 
complained of back pain after lifting and the assessment was 
right latissimus dorsi strain.  In April 1995, he complained of 
right flank and back pain without trauma or strenuous lifting, 
and the assessment was right flank strain and spasm.  On a 
physical examination in 1997 or 1998, the Veteran gave a history 
of recurrent back pain since 1984.  In January 2002, the Veteran 
complained of intermittent lower back pain since October 2001, 
and the assessment was mechanical low back pain, which resolved 
by February 2002.  On retirement examination, the Veteran gave a 
history of recurrent back pain.  Back spasm was noted.  

After service on VA examination in February 2003, the Veteran 
stated that he sustained an injury to his lower back in 1983 
while lifting the track of a tank.  On physical examination, 
there was no spasm or tenderness.  X-rays showed no acute osseous 
abnormality, but there was a Schmorl's node at L5-S1.  The 
impression was lumbosacral strain.

Additional Evidence and Analysis

The additional evidence consists of VA and private medical 
records.

The VA records show that in April 2003 the Veteran complained of 
low back pain and morning stiffness, and the impression was low 
back pain due to overuse injury and probable inflexibility.  From 
February to April 2004, the Veteran complained of right lower 
extremity pain, and the assessment was right side sciatica.  In 
March 2006 and August 2006, the Veteran complained of low back 
pain.  In September 2006, a MRI showed stenosis and degenerative 
disc disease at L5-S1.  


Private medical records show that in January 2007 the Veteran was 
seen for increasing back pain.  In April 2008, the Veteran had a 
lumbar fusion due to degenerative disc disease.  In March 2010, a 
private physician expressed that the Veteran's duties as a 
mechanic in service caused his lumbar degenerative disc disease. 

The claim of service connection for a low back disability was 
denied by the RO in a rating decision in March 2003 because there 
was no evidence of a current low back disability other than pain 
with no underlying pathology. 

The additional evidence since the rating decision by the RO in 
March 2003 consists of VA and private medical records that 
document ongoing complaints of low back pain since April 2003 
with clinical findings of sciatica in 2004, lumbar degenerative 
disc disease by MRI in 2006, and lumbar fusion in 2008.  

The Board finds that the additional evidence relates to an 
unestablished fact necessary to substantiate the claim, namely, 
evidence of a current disability of the low back other than pain 
alone, the absence of which was the basis for the previous denial 
of the claim.  As the additional evidence is new and material, 
the evidence raises a reasonable possibility of substantiating 
the claim, and the claim is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for a low back disability is reopened, and to 
this extent only the appeal is granted. 








REMAND

Before deciding the claim of service connection on the merits, 
further evidentiary development under the duty to assist is 
needed.  

On VA examination in April 2009, the VA examiner expressed the 
opinion that the Veteran's degenerative disc disease of the 
lumbar spine was unrelated to his military service.  At the time 
of the examination, the record did not include VA records from 
2003, 2004, and 2006, showing ongoing low back pain with findings 
of overuse injury and sciatica.  

As there is evidence of current disability, recurrent low back 
pain in service, and a possible association with service, and as 
the medical evidence is insufficient to decide the claim, a VA 
examination and medical opinion is needed under 38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic 
examination to determine: 

Whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not (probability 
less than 50 percent), or an opinion is not 
possible without resort to speculation that: 

The current low back disability, degenerative 
disc disease of the lumbar spine is 
consistent with the Veteran's complaints of 
recurrent low back pain in service, and after 
service of ongoing low back pain in 2003 
(overuse), in 2004 (sciatica), in 2006 (MRI 
showing degenerative disc disease of the 
lumbar spine), and in 2008 (lumbar fusion).


In formulating the opinion, the VA examiner 
is asked to comment on whether there is any 
scientific support that overuse, that is, the 
wear and tear on the spine, due to the usual 
demands of military service, physicality, 
absent a discreet injury, causes degenerative 
disc disease over a period of years, in this 
case, 20 years of service. 

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, please 
clarify whether actual causation cannot be 
determined because there are multiple 
potential causes, when one cause, that is, 
recurrent back pain in service, is not 
more likely than any other to cause 
degenerative disc disease of the lumbar 
spine and that an opinion on causation is 
beyond what may be reasonably concluded 
based on the evidence of record and 
current medical knowledge.

2.  After the requested development is 
completed, adjudicate the claim of service 
connection.  If the decision remains 
adverse, then provide the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


